PER CURIAM.
Petitioners, Harvey W. Schefsky, M.D. and North Seminole Family Practice Associates, P.A., seek certiorari review of a sanction order issued by the trial court that excluded a witness and struck a defense. Because this non-final order does not meet the criteria for certiorari review, we deny the petition.
Certiorari review of a non-final order is appropriate only when the order constitutes a departure from the essential requirements of law and causes material injury that cannot be remedied on appeal. See Jaye v. Royal Saxon, Inc., 720 So.2d 214 (Fla.1998). Certiorari review of the present sanction order is not appropriate, because the petitioners have an adequate remedy by appeal. Accordingly, we deny the petition.
PETITION DENIED.
PALMER, C.J., MONACO and ORFINGER, JJ., concur.